Citation Nr: 0306975	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  02-02 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).  

(The issue of entitlement to service connection for PTSD will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1972, with service in the Republic of Vietnam from January to 
May 1971.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from an April 2000 decision of the RO.  A hearing was 
held at the RO in October 2002 before the undersigned 
Veterans Law Judge (VLJ).

The Board notes the RO recently adjudicated the claim of 
service connection for PTSD on a de novo basis.  However, as 
explained in more detail below, the Board first must conduct 
an independent review of the evidence to determine whether 
new and material evidence has been submitted sufficient to 
reopen a prior final decision.  

As such, the Board has characterized the appeal as 
encompassing the two issues set forth on the title page of 
the decision.

Also, the Board is undertaking additional development on the 
second issue of entitlement to service connection for PTSD 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing that issue.



FINDINGS OF FACT

1.  VAMC inpatient treatment notes show that the veteran was 
recently diagnosed with PTSD in 1999.  

2.  A current PTSD diagnosis was not of record at the time of 
the last final denial of the claim for service connection for 
PTSD in April 1996, and those VAMC records from the veteran's 
inpatient treatment in 1999 are so significant they must be 
considered in order to fairly decide the merits of this 
claim.


CONCLUSION OF LAW

New and material evidence has been submitted warranting the 
reopening of the claim for service connection for a PTSD.  38 
U.S.C.A. §§ 1110, 1131, 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Congress recently modified or clarified VA's duties to notify 
and assist claimants with the passage of The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This change in the law is applicable to all 
claims filed on or after the date of its enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

There are certain exceptions, however, to the applicability 
of the VCAA.  Although recent VCAA regulatory amendments 
changed 38 C.F.R. § 3.156(a) insofar as the definition of 
what constitutes "new" and "material" evidence, this change 
only applies to petitions to reopen that were received on or 
after August 29, 2001.  66 Fed. Reg. 45, 620, 45, 630 (Aug. 
29, 2001).  Here, the veteran filed his petition to reopen 
his claim in September 1999, and it was subject to the RO's 
April 2000 rating decision.  So the new regulation does not 
apply with respect to the definition of what constitutes new 
and material evidence.

As for the remainder of the VCAA requirements pertaining to 
preliminary notification and duty to assist, the Board finds 
that the RO duly apprised the veteran of the reasons for not 
reopening his claim when he was notified of the April 2000 
rating decision.  The RO also sent him numerous 
communications, and further discussed these requirements when 
providing him a Statement of the Case (SOC) in February 2002.  

In addition, the RO sent the veteran a specific VCAA notice 
letter in July 2001.  

That letter specifically informed the veteran which records 
VA would get for him, and which were his responsibility to 
obtain.  It also informed him what records the RO had, which 
records it would attempt to get and from where, and what 
information he needed to provide so that the RO could conduct 
a successful search.  Thus, the Board determines that the 
requirements of 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159(b) have been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

The RO also specifically informed the veteran of the evidence 
required to substantiate his claim, and that he was 
responsible for submitting it.  The RO notified the veteran 
that he was to call if he had any additional questions.  
Additionally, it fully outlined the assistance that VA would 
provide.  The Board therefore concludes that all duties 
to notify and assist have been satisfied.  The veteran will 
not be prejudiced by the Board considering his claim in light 
of the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II. New and Material Evidence

The RO initially denied the veteran's original claim of 
service connection for PTSD in January 1986.  His claim was 
again denied in an April 1996 RO decision that the veteran 
did not appeal.  Thus, to reopen his claim the veteran must 
present evidence that is both new and material.  38 U.S.C.A. 
§§ 5108, 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 3.156, 
20.1103.

The veteran filed his most recent petition to reopen his 
claim in September 1999.  Although, during the current 
appeal, the RO apparently reopened the veteran's claim by 
implication in the April 2000 rating decision, as it appeared 
to consider the claim on the merits, the Board still must 
determine whether new and material evidence has been 
submitted because it affects the Board's jurisdiction to 
reach the underlying claim and adjudicate it de novo.  
Compare 38 U.S.C.A. §§ 7105(c) and 5108 with Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

If the Board finds that no such evidence has been presented, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Further analysis, 
beyond consideration of whether the evidence received is new 
and material, is neither required nor permitted. 

Evidence is new and material if it was not previously 
submitted and bears directly and substantially upon the 
specific matter under consideration, and is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In determining whether the evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Where the Board determines that the claimant has produced new 
and material evidence, the claim must be reopened.  VA must 
then proceed to evaluate the merits of the claim, but only 
after ensuring that the duty to assist-VCAA included, 
has been fulfilled.  

The veteran's claim was last finally denied in April 1996.  
The evidence of record at that time included the veteran's DD 
214, personnel records, and DA Form 20, (which the RO noted 
did not reflect an award of a CIB or Purple Heart); a July 
1985 report from a VA examination reflecting an assessment of 
delayed chronic PTSD; and a VA examination report, dated 
March 1996, reflecting a diagnosis of "Anxiety disorder, 
with depressive features, not otherwise specified.  PTSD not 
demonstrated."

In the April 1996 RD denying his claim, the RO found that 
although the veteran claimed several stressor instances, that 
he did not provide specific enough information so that these 
events could be verified.  The RO also found that there was 
no current confirmed diagnosis of PTSD on the last 
examination, and concluded that the veteran's claim was also 
denied on this basis.  

In a communication received by VA in September 1999, the 
veteran averred that he was awarded a Combat Infantryman 
Badge (CIB), that he was recently diagnosed with PTSD at a VA 
facility, and that he wished to reopen his claim based on 
this new and material evidence.

Since the April 1996 RD, the veteran has had two periods of 
hospitalizations at VA medical facilities.  From August 23 to 
September 10, 1999, the record shows that he was an inpatient 
at a VA psychiatric unit, and that he underwent assessment at 
that facility.  The record reflects an irregular discharge on 
September 10, 1999, and that he was diagnosed, in pertinent 
part, with PTSD as a discharge diagnosis.  

The record also shows that the veteran was scheduled for a VA 
examination, but that the examination was cancelled due to 
the veteran being unavailable to VA at that point in time.  

The record next reflects that the veteran had an additional 
period of hospitalization at another VA facility, and that he 
was discharged, after a course of treatment, in September 
2000.  His discharge diagnoses included depression, and "R/O 
[rule out] schizophrenia."  Records associated with this 
period of hospitalization concluded that the veteran's 
previous PTSD diagnosis could not be corroborated.  

It appears that the most recent medical evidence from 
September 2000 would show that the veteran's current 
disability is manifested by something other than PTSD, 
however, as alluded to earlier, the medical evidence 
reflecting a current diagnosis of PTSD from 1999 is presumed 
to be credible-albeit only for the limited purpose of 
determining whether new and material evidence has been 
submitted.  Justus, 3 Vet. App. at 513.  

Additionally, the Board notes that the veteran was initially 
diagnosed with PTSD in March 1985, however, the veteran's 
claim was last finally denied on the basis that the medical 
evidence dated March 1996, more than 10 years later, 
reflected that there was no current diagnosis of PTSD, but, 
essentially, that the veteran manifested a different 
disorder.  

The Board finds the fact that the veteran was recently again 
assessed with PTSD (this time, after a period of 
hospitalization and observation) so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

So despite the difference of medical opinion, the claim for 
service connection for PTSD must be reopened.  Therefore, to 
this extent, the appeal is granted.





ORDER

As new and material evidence has been submitted, the petition 
to reopen the claim for service connection for PTSD is 
granted, subject to the further development necessary to 
properly adjudicate this claim.




	                        
____________________________________________
	NANCY R. ROBIN
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

